Exhibit 10.1

LEVEL I

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made and entered into as of the 4th day of January, 2010, by and
between JohnsonDiversey, Inc., a Delaware corporation (“JDI” or the “Company”)
and Norman Clubb (“Employee”).

JDI wishes to employ the Employee subject to the terms and conditions set forth
below.

In consideration of the mutual promises and agreements set forth below, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

ARTICLE I

Employment

1.1 Position and Responsibilities. During the Term (as defined in Section 1.2
hereof) and subject to the terms and conditions of this Agreement, JDI agrees to
employ Employee, and Employee agrees to serve as Executive Vice President and
Chief Financial Officer of JDI. In such capacity Employee will report to the
President and Chief Executive Officer (“President and CEO”) of JDI, and be
responsible for the typical management responsibilities expected of an
individual holding such a position and such other duties and responsibilities
consistent with such position as may be assigned to the Employee from time to
time by the President and CEO.

1.2 Term. JDI agrees to continue to employ the Employee, and the Employee hereby
agrees to work in the employ of JDI, subject to the terms and conditions of this
Agreement, for the two year period commencing on January 11, 2010 (the
“Effective Date”) and ending on January 10, 2012 (the “Initial Term”), unless
earlier terminated pursuant to Article III. The Initial Term shall be extended
automatically by annual one-year periods commencing on the second anniversary
date of the Initial Term (each a “Renewal Term”) unless either JDI or the
Employee gives written notice at least sixty (60) days prior to the end of the
Initial Term or any Renewal Term of intent not to extend the Agreement. All
terms and conditions of this Agreement shall remain in effect during one or more
Renewal Terms. The Initial Term together with any Renewal Term(s) shall be
referred to herein as the “Term.”

1.3 Place of Employment. Employee’s principal place of employment shall be
Sturtevant, Wisconsin.

1.4 Duties. During the Term, the Employee shall devote all of Employee’s
business time, attention and skill to the business and affairs of JDI and its
subsidiaries, except, so long as such activities do not unreasonably interfere
with the business of JDI or diminish the Employee’s obligations under the
Agreement, that Employee may (i) participate in the affairs of any governmental,
educational or other charitable institution, or engage in professional speaking
and writing activities, or (ii) serve as a member of the board of directors of
other corporations, and in either case, the Employee shall be entitled to retain
all fees, royalties and other compensation derived from such activities in
addition to the compensation and other benefits payable to Employee under this
Agreement; and provided further, that the Employee may invest personal or family
funds in any form or manner Employee may choose that will not require any
material services on Employee’s part in the operation of or the affairs of the
entities in which such



--------------------------------------------------------------------------------

investments are made. The Employee will perform faithfully the duties consistent
with Employee’s position and which may be assigned to Employee from time to time
by the President and CEO.

1.5 Fiduciary Duty. Employee acknowledges that during the Term, Employee has a
fiduciary duty of loyalty, fidelity and allegiance to JDI and Employee will not
engage in any activity that will create a conflict of interest or breach of
JDI’s Code of Ethics and Business Conduct as in effect from time to time.

ARTICLE II

Compensation and Benefits

2.1 Base Salary/Signing Bonus. Employee shall receive a base salary (“Base
Salary”) at the annualized rate of $500,000.00 to be paid in accordance with the
regular payroll practices of JDI. Base Salary is reviewed on an annual basis in
April of each year. The Base Salary amount, as in effect from time to time, may
not be decreased. Upon execution of this Agreement by the Company and Employee,
Employee shall receive a signing bonus in the amount of $20,000, less all
applicable withholding taxes.

2.2 Annual Incentive Bonus. Employee shall be eligible to participate in JDI’s
annual incentive bonus program, as in effect from time to time during the Term.
Employee’s bonus target is 65% of Base Salary on the last day of JDI’s fiscal
year. The bonus may range from 0% to 200% of bonus target based upon JDI and
personal performance of Employee versus objectives. The bonus shall be payable
as provided in the bonus program and payment may be taken in cash or deferred
with interest pursuant to JDI’s Deferred Compensation Plan.

2.3 Long Term Incentive Plan. Employee shall be eligible to participate in JDI’s
Long Term Incentive Plan (“LTIP”), as in effect from time to time during the
Term. For the 2008-2010 LTIP cycle, Employee’s target grant value is $200,000
with a maximum potential payout of $400,000. For the 2009-2011 LTIP cycle,
Employee’s target grant value is $400,000 with a maximum payout potential of
$800,000. Payouts for the 2008-2010 LTIP cycle and the 2009-2011 LTIP cycle
shall be earned based on performance from the Effective Date through the end of
the respective cycle. Any earned grant shall be paid out as provided in the LTIP
as in effect from time to time.

2.4 Flexible Spending Account. During the Term, Employee shall be eligible for
an annual Flexible Spending Account of $15,000.00 to be utilized for financial
planning, tax advice/preparation, estate planning, legal fees associated with
estate and/or property matters, automobile lease, automobile payments (monthly
payments only), annual country club dues and health club memberships.

2.5 Employee Benefit Plans/Fringe Benefits/Vacation. During the Term, and except
as otherwise provided herein, Employee shall be eligible to participate in all
employee benefit and other plans, practices, policies and programs and fringe
benefits on a basis no less favorable than that generally provided to other
Level I executives of JDI other than the President and CEO. In each calendar
year during the Term, Employee shall be entitled to four (4) weeks of vacation
which shall accrue in accordance with JDI’s applicable vacation policy. It is

 

- 2 -



--------------------------------------------------------------------------------

expressly agreed and understood that Employee shall not be eligible to
participate in any severance plan, program or policy maintained by JDI.

In addition, if during the Term, JDI adopts a change-in-control plan or such
agreements for Level I executives of JDI other than the President and CEO,
Employee shall be included generally on the same terms and conditions as the
other Level I executives of JDI other than the President and CEO.

2.6 Expenses. Employee shall be entitled to prompt reimbursement of all
reasonable business expenses incurred in the performance of Employee’s duties
pursuant to this Agreement, to the extent such expenses are reimbursable in
accordance with JDI’s applicable expense reimbursement policy.

2.7 Relocation. If applicable, Employee shall be reimbursed for travel, moving,
relocation, temporary living and buy/sale expenses in accordance with JDI’s
applicable relocation policy.

2.8 Section 409A Compliance. Payments and reimbursements of expenses made
pursuant to Sections 2.4, 2.6, 2.7 and 3.4(d) shall be made promptly and in no
event later than the last day of the calendar year following the calendar year
in which such expense was incurred, and the amount of any expense eligible for
payment or reimbursement in one year shall not affect the amount eligible for
payment or reimbursement in any other year.

ARTICLE III

Termination

3.1 Voluntary Resignation or Termination Without Cause. JDI may terminate
Employee’s employment at any time without “Cause” (as defined in Section 3.2
hereof) upon thirty (30) days’ prior written notice to Employee. During such
thirty (30) day notice period, JDI may require that Employee cease performing
some or all of Employee’s duties and/or not be present at JDI’s offices and/or
other facilities. Employee may voluntarily resign other than for “Good Reason”
(as defined in Section 3.3(c) hereof) at any time upon sixty (60) days’ prior
written notice to JDI; provided, however, JDI may, in its sole discretion,
(a) advance the date of termination to any date following JDI’s receipt of such
written notice and/or (b) during such sixty (60) day notice period, JDI may
require that Employee cease performing some or all of Employee’s duties and/or
not be present at JDI’s offices and/or facilities.

3.2 Termination for Cause. JDI may terminate Employee’s employment at any time
without notice if such termination is for “Cause” (as defined herein). “Cause”
means termination for any of the following reasons:

(a) Material breach of this Agreement, including a material failure to perform
within the provisions of “This We Believe,” after having received prior written
notice of such material breach and Employee has not corrected such material
breach (if capable of correction) to the reasonable satisfaction of the
President and CEO within the thirty (30) day period following receipt by
Employee of such written notice.

 

- 3 -



--------------------------------------------------------------------------------

(b) Willful misconduct, or willful violation of the law in the performance of
duties under this Agreement.

(c) Willful failure or refusal to follow reasonable, explicit, and lawful
instructions or directions from the President and CEO concerning the operation
of JDI’s business.

(d) Conviction of a felony.

(e) Theft or misappropriation of funds or property of JDI, or commission of any
material act of dishonesty involving JDI, its employees, or business.

(f) Appropriating any corporate opportunity of JDI, unless the transaction was
approved in writing by the President and CEO following full disclosure of all
pertinent details of the transaction.

(g) Breach of fiduciary duty owed to JDI as an executive of JDI.

(h) Material breach of any duty or obligation under the attached Confidentiality
Agreement, Non-Competition Agreement, Trade Secret, Invention, and Copyright
Agreement, and/or the JDI Code of Ethics and Business Conduct, after having
received prior written notice of such material breach and Employee has not
corrected such material breach (if capable of correction) to the reasonable
satisfaction of the President and CEO within the thirty (30) day period
following receipt by Employee of such written notice.

For purposes of this Section 3.2, no act or failure to act on the part of the
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee’s
action or omission was in the best interest of JDI.

3.3 Resignation for Good Reason, Retirement, Death, Disability or Termination
without Cause.

(a) Employee’s employment shall terminate automatically and immediately upon
Employee’s retirement or death.

(b) Upon the President and CEO’s written determination that Employee is unable,
due to a disability, to continue carrying out the duties and responsibilities of
Employee’s position, Employee’s officer status will be terminated, and
Employee’s employment will continue pursuant to JDI’s applicable policies and
benefits related to disabled employees. For purposes of this Agreement,
“disability” means the inability of the Employee, due to a physical or mental
impairment, for 120 consecutive days to perform the essential duties and
functions contemplated by this Agreement with or without reasonable
accommodation. A determination of disability shall be made by an independent
physician selected by the President and CEO who is deemed satisfactory to the
Employee, and Employee shall cooperate with the efforts to make such
determination. Notice of determination of disability shall be provided by the
President and CEO in writing to Employee stating the facts and reasons for such
determination. Any such

 

- 4 -



--------------------------------------------------------------------------------

determination shall be conclusive and binding on the parties. Nothing in this
Section, however, shall be deemed to alter JDI’s duty to reasonably accommodate,
if possible, any disability of Employee. Any determination of disability under
this Section in not intended to affect any benefits which Employee may be
entitled under any long term disability insurance policy provided by JDI or
Employee with respect to Employee, which benefits shall be governed solely by
the terms if any such insurance policy.

(c) Employee may resign at any time for “Good Reason” (as defined herein)
without the need for sixty (60) days’ written notice to JDI. “Good Reason” shall
be defined as any of the following events that have not been cured within the
thirty (30) day period following the President and CEO’s receipt of written
notice of such event by Employee: (1) a material diminution in the requirements
of Employee’s employment, or (2) any requirement that Employee office more than
fifty (50) miles from Employee’s current principal place of employment, or
(3) any material breach of the Agreement by JDI. Good Reason shall cease to
exist for an event on the 90th day following the later of the occurrence of the
event or Employee’s actual knowledge thereof, unless Employee has given notice
of such event on or before such 90th day; provided further that any such event
shall constitute Good Reason only if JDI fails to cure such event within thirty
(30) days after receipt from Employee of written notice of the event which
constitutes Good Reason and Employee actually terminates employment for such
uncured Good Reason event within sixty (60) days following the expiration of
such thirty (30) day cure period.

3.4 Payments upon Termination.

(a) If Employee should resign other than for Good Reason or if JDI should
terminate Employee for Cause, Employee shall not be entitled to any compensation
or remuneration other than such Base Salary and benefits through the effective
date of termination and amounts and benefits as Employee is eligible to receive
under JDI’s then prevailing policies and benefit plans and as prescribed by law,
Employee’s accrued but unused vacation and incurred but unreimbursed business
expenses.

(b) If Employee’s employment is terminated as a result of death, or disability,
Employee or Employee’s estate, as applicable shall, in addition to any other
compensation and benefits provided by JDI policies and benefit plans then in
effect, receive a bonus prorated at target level for the fiscal year in which
the termination occurs, Employee’s accrued but unused vacation, incurred but
unreimbursed business expenses, LTIP based upon actual LTIP cycle results
occurring prorated to the date of death or the date placed on long term
disability, as applicable, and Employee’s accrued but unpaid performance bonus
for the fiscal year prior to the fiscal year during which such death or
disability occurs. For all purposes of this Agreement, any bonus proration shall
be determined on the basis of the number of days the Employee is employed in the
fiscal year during which termination of employment occurs. In addition, if
Employee’s employment is terminated as a result of death prior to Employee’s
attaining five (5) years of service with JDI, Employee shall be credited with
the additional years of vesting service required to vest Employee under the
terms of JDI’s Retirement Plan For Employees and the Cash Balance Supplemental
Plan.

 

- 5 -



--------------------------------------------------------------------------------

(c) If Employee’s employment is terminated as a result of termination without
Cause or if Employee resigns for Good Reason, and so long as Employee does not
materially breach any provisions of the Confidentiality Agreement,
Non-Competition Agreement, Trade Secret, Invention, and Copyright Agreement and
the JDI Code of Ethics and Business Conduct, respectively, in exchange for
providing JDI with a legally enforceable Waiver and Release Agreement, in a form
reasonably satisfactory to JDI, within 21 days (or 45 days if JDI determines and
notifies Employee in writing that such longer period is required under the Age
Discrimination in Employment Act of 1967, as amended) after his termination of
employment date which he does not then revoke within seven days thereafter,
Employee (or, in the event of his death, his estate) will receive
(1) continuation of Employee’s Base Salary for two (2) years; (2) a bonus
prorated at target level for the period employed during the year in which the
termination occurs; (3) a bonus at the target level for the two (2) year Base
Salary continuation period; (4) two (2) years of JDI sponsored
medical/dental/vision care benefits for Employee and his eligible dependents
(who are eligible dependents on Employee’s date of termination) at active
employee contribution rates; (5) a senior executive level outplacement program
by an outplacement firm selected by Employee and paid for by JDI up to $30,000,
provided that such payment shall be completed not later than the 15th day of the
third month following the end of the fiscal year during which the date of
termination of employment occurs; (6) LTIP based upon actual LTIP cycle results
occurring prorated to the date of termination of employment; (7) if permitted
under the terms of JDI’s life insurance benefits plan, continued coverage for
two (2) years of JDI sponsored life insurance for executives; (8) if Employee’s
employment is terminated prior to Employee’s attaining five (5) years of service
with JDI, Employee shall be credited with the additional years of vesting
service required to vest Employee under the terms of JDI’s Retirement Plan For
Employees (to the extent permitted by such plan) and the Cash Balance
Supplemental Plan; and (9) a lump sum cash payment payable within sixty
(60) days following the date of termination of employment in an amount equal to
the annual Flexible Benefit Account perquisite in effect at Employee’s
termination of employment. Payment of Base Salary and target bonus will be paid
in equal installments over the two (2) year salary continuation period
commencing on Employee’s termination of employment, except that any payment that
may come due prior to delivery of a legally enforceable Waiver and Release
Agreement and expiration of the related revocation period will be withheld and
will be paid, if at all, to Employee with the next scheduled payment. In
addition to the foregoing, if Employee is terminated without Cause or Employee
resigns for Good Reason prior to Employee’s five (5) year anniversary with JDI,
any unvested stock and/or stock options will vest on Employee’s termination
date. Moreover, Employee shall be paid Employee’s accrued but unused vacation,
incurred but unreimbursed business expenses, and Employee’s accrued but unpaid
performance bonus for the fiscal year prior to the fiscal year during which such
termination without Cause or resignation for Good Reason occurs.

Each installment of Base Salary and target bonus under this Section 3.4(c) is
designated as a separate payment for purposes of the short-term deferral rules
under Treasury Regulation Section 1.409A-1(b)(4)(i)(F) and the exemption for
involuntary terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii). As a result, the following installments are exempt
from Section 409A of the Internal Revenue Code: (1) installments that are made
on or before the 15th day of the third month of the

 

- 6 -



--------------------------------------------------------------------------------

calendar year following the calendar year of termination, and (2) subsequent
installments made on or before the last day of the second calendar year
following the year of the Executive’s termination that do not exceed the lesser
of two times the Executive’s annual rate of pay in the year prior to the
Executive’s termination or two times the limit under Section 401(a)(17) of the
Internal Revenue Code then in effect.

If coverage for JDI sponsored medical and dental benefits for Employee and his
dependents extends beyond the period during which Employee would be eligible for
COBRA continuation coverage (generally 18 months), Employee or his dependents
will be required for each month after the maximum period of COBRA coverage to
pay the full premium that would be required for a similarly situated former
employee on COBRA continuation coverage. The Company will pay to Employee or his
dependents, on the first day of each month during such extended period of
coverage, additional severance pay in an amount such that the net amount of such
severance pay, after all applicable tax withholding, equals the difference
between the full COBRA premium and the premium charged to active employees which
amount shall be applied to the payment of the premium for coverage during such
month.

(d) In addition, if Employee resigns for Good Reason or is terminated without
Cause, prior to Employees five (5) year anniversary with JDI, JDI will relocate
Employee back to the location from which Employee was originally relocated by
JDI according to the terms of JDI’s relocation policy, such terms to be no less
favorable than those in effect on the date of Employee’s offer of employment.

(e) If, on such date that Employee resigns for Good Reason or is terminated
without Cause, Employee is covered by a JDI change-in-control plan or agreement,
Employee shall receive the greater of, but not both, the payments and benefits
provided under (i) the JDI change-in-control plan or agreement or (ii) Sections
3.4(c) and (d) of this Agreement.

(f) If this Agreement is not renewed by JDI beyond the Initial Term or any
Renewal Term, then upon such expiration of the Agreement Employee shall be
deemed to have been terminated by JDI other than for Cause.

(g) Employee shall not be required to mitigate the amount of any payment
provided for in this Article III by seeking other employment or otherwise.

ARTICLE IV

Miscellaneous

4.1 Entire Agreement. This Agreement and the attached Confidentiality Agreement,
Non-Competition Agreement, and Trade Secret, Invention, and Copyright Agreement
and the JDI Code of Ethics and Business Conduct, incorporated herein under
Section 4.9 hereof, sets forth the entire agreement between the parties relating
to the subject matter hereof and supersede all prior agreements between the
parties relating to the subject matter hereof.

 

- 7 -



--------------------------------------------------------------------------------

4.2 Waiver of Breach. The waiver by a party of the breach of any provision of
this Agreement shall not be deemed a waiver by said party of any other or
subsequent breach.

4.3 Assignment. This Agreement shall not be assignable by JDI without the
written consent of Employee; provided, however, that if JDI shall merge or
consolidate with or into, transfer substantially all of its assets, including
goodwill, to another corporation or other form of business organization, this
Agreement shall be binding upon and shall inure to the benefit of the successor
corporation in such merger, consolidation or transfer. Employee may not assign,
pledge or encumber any interest in this Agreement or any part thereof without
the written consent of the President and CEO of JDI.

4.4 Disputes. Any dispute or controversy arising from or relating to this
Agreement, other than equitable enforcement of the documents incorporated herein
under Section 4.9, shall be submitted to and decided by binding arbitration in
the State of Wisconsin, USA. At the request of either JDI or Employee,
arbitration proceedings will be conducted in the utmost secrecy; in such case,
all documents, testimony and records shall be received, heard and maintained by
the arbitrator in secrecy, available for inspection only by JDI or by the
Employee and by their respective attorneys and experts who shall agree, in
advance and in writing, to receive all such information in confidence and to
maintain such information in secrecy until such information shall be generally
known or until such time as said information is to be filed in court to confirm
or object to the arbitration award at which time the parties hereto will
cooperate to maintain such secrecy if possible consistent with the result of the
court. The parties shall share all expenses of arbitration equally unless the
arbitrator shall direct otherwise as part of the award. The arbitration will be
conducted by a single arbitrator who is licensed to practice law in a State in
the United States under the American Arbitration Association’s National Rules
For The Resolution Of Employment Disputes. The arbitrator shall have the
discretionary authority to award reasonable attorney’s and arbitration fees,
costs and expenses to the prevailing party.

4.5 Limitations on Claims. Any claim or controversy otherwise arbitrable
hereunder shall be deemed waived, and no such claim or controversy shall be made
or raised, unless a request for arbitration thereof has been given as provided
below to the other party in writing not later than six (6) months after the date
on which the facts giving rise to the claim or controversy first arose.

4.6 Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given to any party when delivered personally (by courier service or
otherwise), when delivered by telecopy or facsimile, by overnight courier, or
seven days after being mailed by first-class mail, postage prepaid and return
receipt requested in each case to the applicable addresses set forth below:

 

If to Employee:    Norman Clubb    176 Brookfield Crescent    Oakville, Ontario
L6K1A9

 

- 8 -



--------------------------------------------------------------------------------

If to JDI:    Senior Vice President, Global    Human Resources   
JohnsonDiversey, Inc.    8310 16th Street    P.O. Box 902    Sturtevant, WI
53177-0902

or to such other address as such party shall have designated by written notice
so given to each other party.

4.7 Amendment. This Agreement may be modified only in writing, signed by both of
the parties. Headings included in this Agreement are for convenience only and
are not intended to limit or expand the rights of the parties hereto.

4.8 Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, then such invalidity or unenforceability shall have no effect
on the other provisions hereof, which shall remain valid, binding and
enforceable and in full force and effect, and such invalid or unenforceable
provisions, shall be construed in a manner so as to give the maximum valid and
enforceable effect to the intent of the parties expressed therein.

4.9 Incorporation of Terms. The introductory language and recitals set forth
above, and the attached Confidentiality Agreement, Non-Competition Agreement,
and Trade Secret, Invention, and Copyright Agreement and the JDI Code of Ethics
and Business Conduct are incorporated by reference independent of this
Agreement.

4.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin, USA (regardless of
such State’s conflicts of law principles).

4.11 Indemnification. During the Term and thereafter, Employee will be covered
under JDI’s indemnification bylaw provisions and JDI maintained directors and
officers liability insurance coverage as in effect (in each case) from time to
time.

4.12 Section 409A. Notwithstanding anything to the contrary in this Agreement,
no payments contemplated by this Agreement will be paid during the six-month
period following the Employee’s termination of employment unless JDI determines,
in its good faith judgment, that paying such amounts at the time or times
indicated in this Section would not cause the Employee to incur an additional
tax under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Agreement’s effective date) (in
which case such amounts shall be paid at the time or times indicated in this
Section 4.12). If the payment of any amounts are delayed as a result of the
previous sentence, on the first day following the end of the six-month period,
JDI will pay Employee a lump-sum amount equal to the cumulative amounts that
would have otherwise been previously paid to Employee under this Agreement
during such six month period. Thereafter, payments will resume in accordance
with this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

Additionally, in the event that following the Agreement’s effective date JDI
reasonably determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A of the Code, JDI and the Employee shall
work together to adopt such amendments to this Agreement or adopt other policies
or procedures (including amendments, policies and procedures with retroactive
effect), or take any other commercially reasonable actions necessary or
appropriate to (x) exempt compensation and benefits payable under this Agreement
from Section 409A of the Code and/or preserve the intended tax treatment of
compensation and benefits provided with respect to this Agreement or (y) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

Any amount payable under this Agreement on termination of employment that is
deemed deferred compensation subject to Section 409A of the Code shall not be
payable upon the termination pursuant to the Agreement unless such termination
of employment constitutes a “separation from service” with JDI within the
meaning of Section 409A of the Code and the Department of Treasury regulations
and other guidance promulgated thereunder.

Subject to the preceding provisions of this Section 4.12, any prorated bonus
payable under Section 3.4(b) or 3.4(c)(2) shall be paid within 60 days after
termination and neither Employee or his estate shall have the right to designate
the year of payment.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

JOHNSONDIVERSEY, INC. By  

/s/ Edward F. Lonergan

  President and Chief Executive Officer EMPLOYEE By  

/s/ Norman Clubb

 

/s/ Scott D. Russell

Witness

 

- 10 -